               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JESSICA PLANKA,

                        Plaintiff,
                                                       Case No. 20-CV-511-JPS-JPS
 v.

 AURORA HEALTH CARE, INC.,
                                                                       ORDER
                        Defendant.


1.     BACKGROUND

       Plaintiff, who is represented by counsel, filed both a complaint and

a motion for leave to proceed in forma pauperis, (i.e., without prepaying the

$400.00 filing fee). (Docket #1, #2). To allow a plaintiff to proceed in forma

pauperis, the Court must decide whether the plaintiff has the ability to pay

the filing fee and, if not, whether the lawsuit states a claim for relief. 28

U.S.C. § 1915(a), (e)(2)(B). As explained in the balance of this Order, the

Court will grant Plaintiff’s motion to proceed in forma pauperis and finds

that, at this stage, Plaintiff has stated a claim for relief under the Family and

Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq. However, the Court

finds that Plaintiff has not stated a claim for relief under the Rehabilitation

Act, 29 U.S.C. § 794, et seq., and will dismiss that claim without prejudice.

2.     PLAINTIFF’S INDIGENCE1

       The Court first addresses the question of Plaintiff’s indigence.

Notably, Plaintiff need not show that she is totally destitute. Zaun v. Dobbin,


       1 Unlike many litigants seeking to proceed without prepayment of the filing
fee, Plaintiff is represented by counsel. However, this does not preclude Plaintiff
from proceeding in forma pauperis. See Neitzke v. Williams, 490 U.S. 319, 330 n.9



 Case 2:20-cv-00511-JPS Filed 06/09/21 Page 1 of 12 Document 11
628 F.2d 990, 992 (7th Cir. 1980). However, the privilege of proceeding in

forma pauperis “is reserved to the many truly impoverished litigants who,

within the District Court’s sound discretion, would remain without legal

remedy if such privilege were not afforded to them.” Brewster v. N. Am. Van

Lines, Inc., 461 F.2d 649, 651 (7th Cir. 1972).

       Upon review of Plaintiff’s motion, the Court finds that she is

indigent. Although Plaintiff includes the name of her employer and that she

earns $945.00 per month, Plaintiff claims that she is unemployed because

her job is “on hold due to the [sic] COVID-19.” (Docket #2 at 1–2, 4). Further,

when Plaintiff filed her motion, she was unsure whether she would receive

unemployment compensation. (Id. at 4). Thus, Plaintiff’s only sources of

income are through the state medical insurance and food share programs,

from which she receives approximately $645.00 per month. (Id. at 2, 4).

       As far as Plaintiff’s expenses are concerned, Plaintiff has three

dependents, for whom she provides a total of $750.00 of support per month.

(Id. at 1). She claims to have about $948.00 in household and other expenses.

(Id. at 2–3). Plaintiff does not own her own home or have any other

significant assets, such as a car. (Id. at 3). Lastly, while Plaintiff does have a

bank account, she avers that she has approximately $200.00 in that account.

(Id.) Based on the foregoing, the Court determines that Plaintiff is indigent

and will allow her to proceed without prepayment of the filing fee.

3.     SCREENING OF PLAINTIFF’S CLAIMS

       Notwithstanding the payment of the filing fee, when a plaintiff seeks

to proceed in forma pauperis, the Court must screen the complaint. When


(1989) (“[I]t is possible for a plaintiff to file in forma pauperis while represented by
counsel.”).



                           Page 2 of 12
 Case 2:20-cv-00511-JPS Filed 06/09/21 Page 2 of 12 Document 11
screening a complaint, the Court must dismiss the complaint, or any

portion thereof, if the plaintiff has raised claims that: (1) are legally

frivolous or malicious; (2) fail to state a claim upon which relief may be

granted; or (3) seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. § 1915(e)(2)(B). A claim is legally frivolous when it

lacks an arguable basis either in law or in fact. Denton v. Hernandez, 504 U.S.

25, 31 (1992); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900 (7th Cir.

1997). The Court may dismiss a claim as frivolous where it is based on an

indisputably meritless legal theory or where the factual contentions are

clearly baseless. Neitzke, 490 U.S. at 327.

       To state a cognizable claim under the federal notice pleading system,

a plaintiff is required to provide a “short and plain statement of the claim

showing that [she] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary to plead specific facts; rather, the plaintiff’s statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers “labels and conclusions” or a “formulaic recitation of the elements of

a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 555). A complaint must contain sufficient

factual matter, accepted as true, “that is plausible on its face.” Id. (quoting

Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. (citing Twombly,

550 U.S. at 556). The complaint allegations “must be enough to raise a right

to relief above the speculative level.” Twombly, 550 U.S. at 555 (citation

omitted).


                           Page 3 of 12
 Case 2:20-cv-00511-JPS Filed 06/09/21 Page 3 of 12 Document 11
       Lastly, the Court notes that because Plaintiff is represented, the

Court “do[es] not construe the pleadings as liberally as [it] would if

[Plaintiff] appeared pro se.” Zboralski v. Monahan, 446 F. Supp. 2d 879, 881

(N.D. Ill. 2006). With the foregoing in mind, the Court turns to Plaintiff’s

claims.

       3.1       RELEVANT FACTS2

       In June 2015, Plaintiff began working for Defendant as a Medical

Assistant. As such, Plaintiff was responsible for “benchmark reporting,

quality control binders maintenance, daily count of controlled substances,

and flu inventory, inter alia.” Plaintiff alleges that she performed her job

duties in accordance with Defendant’s reasonable expectations.

       Plaintiff’s physician diagnosed her with torticollis and vertigo in

April 2016. Plaintiff claims that she suffers from these disabilities “[a]s a

result of a lack of ergonomic conditions” at her workplace.3 According to

Plaintiff, these disabilities significantly affect her ability to sit, sleep, and

administer care to both herself and others.




       2   The relevant facts are from Plaintiff’s complaint, (Docket #1).
       3 Plaintiff avers that Defendant did not provide Plaintiff with an ergonomic
workstation in a timely manner. (See Docket #1 at 3). Plaintiff also states that
neither Defendant nor The Hartford “ever engaged in an interactive process with
Plaintiff to determine if they could reasonably accommodate her disabilities. (Id.)
However, as discussed, infra, Plaintiff seeks relief from Defendant only on the basis
of (1) Defendant’s alleged FMLA interference by claim “denying [Plaintiff’s]
FMLA leave and failing to honor her previously approved leave,” and
(2) intentionally discriminating against Plaintiff by terminating her employment
on the basis of her disabilities in violation of the Rehabilitation Act. (Id. at 6).
Therefore, the Court disregards Plaintiff’s random discussion of Defendant’s
failure to provide Plaintiff with an ergonomic workstation or its failure to
accommodate her, as Plaintiff does not appear to seek relief on those grounds.


                           Page 4 of 12
 Case 2:20-cv-00511-JPS Filed 06/09/21 Page 4 of 12 Document 11
       On February 27, 2017, Plaintiff submitted a request for intermittent

leave pursuant to the FMLA, and Defendant approved her request. Plaintiff

alleges that her FMLA medical certification stated that “Patient has

torticollis & vertigo. When patient has flare up[,] patient is unable to work

due to medications needed[,] which cause drowsiness in which the patient

is unable to drive.” The certification estimated Plaintiff’s period of

incapacity to be from January 16, 2017 to December 31, 2017.

       Plaintiff avers that, effective July 1, 2017, Defendant began using a

third-party, The Hartford, to administer its FMLA leave. Thereafter,

Defendant’s employees were to submit their FMLA leave requests directly

to The Hartford. Plaintiff claims that once The Hartford took over this task,

Plaintiff began to have trouble with her leave requests. According to

Plaintiff, The Hartford treated Plaintiff’s previously approved FMLA

intermittent leave certification as “expired.” Believing that Defendant had

already approved Plaintiff to take intermittent leave through December 31,

2017, Plaintiff continued to take leave for herself and to care for her

daughter. However, Defendant considered Plaintiff’s absences to be

unapproved, counting them against her. Plaintiff states that Defendant

never informed her of its determination that such absences were

unapproved. Additionally, Plaintiff notes that neither Defendant nor The

Hartford requested additional information from her medical provider or

for clarification regarding her medical certification. While The Hartford

communicated with Plaintiff’s supervisor, Marie LaMartina (“Ms.

LaMartina”), regarding Plaintiff’s FMLA requests, Ms. LaMartina did not

share those communications with Plaintiff.

       Eventually, on October 3, 2017, Defendant issued Plaintiff a written

warning pertaining to her excessive absenteeism. Plaintiff avers that this


                           Page 5 of 12
 Case 2:20-cv-00511-JPS Filed 06/09/21 Page 5 of 12 Document 11
warning listed many absences that were covered by Plaintiff’s previously

approved 2017 FMLA leave or her request for leave for her daughter’s

surgery. Upon noticing this discrepancy, Plaintiff informed Ms. LaMartina

that her absences should have been considered approved FMLA leave.

Moreover, Plaintiff wrote on the written warning that she was going to

check on this matter because she had submitted paperwork regarding her

daughter’s operation.

      Plaintiff also claims that as soon as she realized The Hartford needed

information, she resubmitted her own doctor’s certification for FMLA

leave, dated October 2, 2017. Nevertheless, The Hartford did not backdate

Plaintiff’s medical certification to cover her previous absences. Defendant

then issued Plaintiff a final warning due to her alleged excessive

absenteeism. Plaintiff noticed that many of the absences on this October 27,

2017 final warning were covered by her previously approved leave. When

notifying Ms. LaMartina that her absences should have been covered by

FMLA, Plaintiff wrote “Denials for FMLA was [sic] not made aware to me,

contacting Hartford in regard to [sic] matter.” According to The Hartford,

Plaintiff qualified for leave due to her daughter’s surgery, but The Hartford

had not received paperwork from her daughter’s doctor. Further, it

informed Plaintiff that it sent email reminders to Ms. LaMartina that

indicated that Plaintiff’s FMLA leave certification paperwork was

incomplete. Plaintiff alleges that Ms. LaMartina did not tell her that there

were any problems with her requests. Then, on March 5, 2018, Defendant

terminated Plaintiff for excessive absenteeism. Plaintiff avers that, at this

time, Defendant had knowledge that it should have considered many of

Plaintiff’s absences to be approved FMLA leave and that such absences

should not have counted against her attendance record.


                           Page 6 of 12
 Case 2:20-cv-00511-JPS Filed 06/09/21 Page 6 of 12 Document 11
               3.1.1   FMLA CLAIM

       First, Plaintiff brings an FMLA interference claim against Defendant.

Specifically, Plaintiff alleges that “Defendant intentionally interfered with

[her] FMLA rights by denying her leave and refusing to honor her

previously approved FMLA leave.”4 (Docket #1 at 6). The FMLA makes

clear that it is “unlawful for any employer to interfere with, restrain, or

deny the exercise of or the attempt to exercise,” its employees’ FMLA rights.

29 U.S.C. § 2615(a)(1). To state a claim for FMLA interference, Plaintiff must

allege that:

       (1) she was eligible for the FMLA’s protections; (2) her
       employer was covered by the FMLA; (3) she was entitled to
       take leave under the FMLA; (4) she provided sufficient notice
       of her intent to take leave; and (5) her employer denied her
       FMLA benefits to which she was entitled.

Pagel v. TIN Inc., 695 F.3d 622, 627 (7th Cir. 2012). The Court finds that

Plaintiff has either alleged, or the Court can reasonably infer, the




       4 As a part of Plaintiff’s first claim for relief, “FMLA Interference,” Plaintiff
says that she has suffered damages, not as a result of such interference, but “[a]s a
result of Defendant’s intentional discrimination.” (Docket #1 at 6). The Court will
disregard Plaintiff’s fleeting reference to “discrimination.” Surely, a claim of
employer interference with an employee’s exercise of his or her FMLA rights, see
29 U.S.C. § 2515(a)(1), is different from a claim that an employer has discharged or
discriminated against an employee for exercising those rights, see § 2615(a)(2).
Such claims should not be conflated, as they require different legal tests. Compare
Pagel, 695 F.3d at 627 (outlining the legal test for an FMLA interference claim), with
Edwards v. Regis Corp., Case No. 07-C-0652, 2009 WL 10676506, at *8 (E.D. Wis. June
2, 2009)(“In a case where an employee is alleging discrimination based on the
FMLA, the issue becomes whether the employer’s actions were motivated by an
impermissible retaliatory or discriminatory animus.”)(internal quotations and
citation omitted). Therefore, if Plaintiff wishes to bring a separate, additional claim
for FMLA discrimination, she must file an amended complaint.


                           Page 7 of 12
 Case 2:20-cv-00511-JPS Filed 06/09/21 Page 7 of 12 Document 11
aforementioned elements in her complaint and will address each element,

in turn.

       Based on Plaintiff’s allegation that Defendant approved Plaintiff’s

February 27, 2017 FMLA request for intermittent leave, the Court can

reasonably infer that Plaintiff was both eligible for and entitled to FMLA

leave, and that Defendant was an employer covered by the FMLA. Thus, at

this stage, Plaintiff has sufficiently pleaded elements one through three.

       The Court also finds that it can reasonably infer that Plaintiff

provided her employer with adequate notice to take FMLA leave. Plaintiff

states that “[a]fter The Hartford began administering Defendant’s FMLA

leave, Plaintiff began to have trouble with her FMLA leave requests.”

(Docket #1 at 3). To be sure, “[an] employee[] [is] required to provide an

employer with sufficient notice that she is using leave under the FMLA in

order to invoke its protections . . . .” Feliciano v. Coca-Cola Refreshments USA,

Inc., 281 F. Supp. 3d 585, 593 (E.D. Pa. 2017). However, “an employee can

satisfy her notice obligation without expressly asserting or even mentioning

her rights under the FMLA and without providing enough detailed

information to know if the FMLA actually applies.” Id. at 593–94 (internal

quotations, alterations, and citation omitted). At a time prior to the events

leading to this litigation, Plaintiff had successfully requested and received

FMLA leave from Defendant. (See, e.g., Docket #1 at 2–3). At this stage, the

Court can reasonably infer from Plaintiff’s allegations that she was making

the same type of FMLA leave requests to The Hartford that she had

previously submitted to Defendant, with which Defendant had not had any

issues (i.e., such prior notice was satisfactory). Further, Plaintiff alleges that

after The Hartford took over in July 2017, it communicated with Plaintiff’s



                           Page 8 of 12
 Case 2:20-cv-00511-JPS Filed 06/09/21 Page 8 of 12 Document 11
supervisor regarding her FMLA requests, indicating that it needed

additional information. (Id. at 4). Based on the foregoing, the Court finds

that Plaintiff has sufficiently alleged that she gave Defendant, by way of its

third-party administrator, notice of her intent to take FMLA leave.

       Lastly, Plaintiff has sufficiently pleaded, at this stage, that Defendant

interfered with her FMLA rights. “As a general matter, ‘employers cannot

use the taking of FMLA leave as a negative factor in employment actions,

such as hiring, promotions or disciplinary actions . . . .’” Pagel, 695 F.3d at

629 (quoting 29 C.F.R. § 825.220(c)). Plaintiff alleged that prior to when

Defendant hired The Hartford, Defendant approved her to take

intermittent leave throughout 2017. (Docket #1 at 3). Unbeknownst to

Plaintiff, as she continued to take what she assumed was approved leave,

Defendant was treating such leave as unapproved. (Id. at 4). Plaintiff claims

that Defendant did not inform her of this determination and withheld

communications regarding her leave requests. (Id.) Further, instead of

seeking clarification from Plaintiff regarding her absences, Defendant

disciplined and eventually terminated Plaintiff. (Id. at 4–5). Moreover,

Plaintiff avers that after resubmitting her doctor’s certification regarding

Plaintiff’s intermittent leave request, The Hartford failed to backdate the

certification to cover Plaintiff’s prior absences. (Id. at 5). The Court finds

that Plaintiff pleaded that Defendant interfered with her rights under the

FMLA by penalizing her for taking what she believed to be approved leave.

Therefore, Plaintiff may proceed with her FMLA interference claim.

              3.1.2   REHABILITATION           ACT       DISCRIMINATION
                      CLAIM

       Plaintiff also claims that Defendant “intentionally discriminated”

against her when it terminated her because such termination was on the


                           Page 9 of 12
 Case 2:20-cv-00511-JPS Filed 06/09/21 Page 9 of 12 Document 11
basis of Plaintiff’s disabilities, in violation of the Rehabilitation Act. (Id. at

6). Pursuant to the Rehabilitation Act:

       No otherwise qualified individual with a disability in the
       United States . . . shall, solely by reason of her or his disability,
       be excluded from the participation in, be denied the benefits
       of, or be subjected to discrimination under any program or
       activity receiving Federal financial assistance . . . .

29 U.S.C. § 794(a)(1). To state a viable claim of discrimination under the

Rehabilitation Act, a plaintiff must show that (1) she is disabled as defined

by the Act; (2) she is otherwise qualified for the position sought; (3) she has

been excluded from the position solely because of her disability; and (4) the

position exists as part of a program or activity receiving federal financial

assistance. Massey v. Churchview Supportive Living, Inc., No. 17 C 2253, 2018

WL 999900, at *2 (N.D. Ill. Feb. 21, 2018) (citing Burks v. Wis. Dep’t of Transp.,

464 F.3d 744, 755 (7th Cir. 2006)).

       At this juncture, the Court finds that Plaintiff’s allegations are

deficient, specifically with regard to the third factor of her discrimination

claim. As discussed in Section 3 supra, Plaintiff must “plead[] factual

content that allows the court to draw the reasonable inference” that

Defendant terminated Plaintiff because of her disabilities. Twombly, 550 U.S.

at 556. Upon scouring Plaintiff’s complaint, the Court finds that Plaintiff

alleges that she was disabled, which prompted her to request and take

FMLA leave, and that, in turn, Defendant interfered with her ability to take

such leave. To be sure, in her “Second Claim for Relief,” Plaintiff avers that

“Defendant intentionally discriminated against [her] on the basis of her

disabilities by terminating her employment, in intentional disregard of her

federally protected rights under the Rehabilitation Act . . . .” (Docket #1 at

6). However, Plaintiff has not alleged any facts that suggest that Defendant


                          Page 10 of 12
Case 2:20-cv-00511-JPS Filed 06/09/21 Page 10 of 12 Document 11
terminated Plaintiff solely on the basis of her disability, as required under

the Rehabilitation Act. Merely alleging that her disabilities caused her to

take FMLA leave is insufficient, as this does not provide Defendant with

fair notice that Plaintiff perceived her disabilities to be the sole factor—let

alone a factor—in her termination. Based on the foregoing, the Court

dismisses Plaintiff’s Rehabilitation Act claim without prejudice for failure

to state a claim.

4.     CONCLUSION

       The Court will grant Plaintiff’s motion to proceed in forma pauperis,

(Docket #2), and, as such, Plaintiff is not required to prepay the $400.00

filing fee. Upon screening Plaintiff’s complaint, the Court determines that

Plaintiff may proceed as to her FMLA interference claim against Defendant.

However, for the reasons explained in Section 3.1.2, supra, the Court will

dismiss without prejudice Plaintiff’s claim for relief pursuant to the

Rehabilitation Act. However, the Court will give Plaintiff leave to amend

her complaint at this juncture. Plaintiff will have until June 23, 2021 to file

an amended complaint with the Court.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Docket #2) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s claim for relief pursuant

to the Rehabilitation Act (Docket #1 at 6) be and the same is hereby

DISMISSED without prejudice; and

       IT IS FURTHER ORDERED that if Plaintiff chooses to file an

amended complaint, she must file that complaint on or before June 23, 2021.




                           Page 11 of 12
 Case 2:20-cv-00511-JPS Filed 06/09/21 Page 11 of 12 Document 11
     Dated at Milwaukee, Wisconsin, this 9th day of June, 2021.

                               BY THE COURT:



                               ____________________________________
                               J. P. Stadtmueller
                               U.S. District Judge




                          Page 12 of 12
Case 2:20-cv-00511-JPS Filed 06/09/21 Page 12 of 12 Document 11
